Citation Nr: 1026069	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 percent 
for PTSD.

3.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a shrapnel wound of the right hand.

4.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a shrapnel wound of the right knee with scar 
under Diagnostic Code 5260.

5.  Entitlement to a disability rating in excess of 10 percent 
for limitation of extension associated with residuals of a 
shrapnel wound of the right knee with scar under Diagnostic Code 
5261 for the period prior to February 18, 2005.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and two daughters (A. and L.)


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, that denied service connection for hypertension, 
granted an increased rating to 50 percent for PTSD, granted an 
increased rating to 10 percent for the right hand disability, and 
continued the 10 percent rating for the Veteran's right knee 
disability under Diagnostic Code 5260, but granted a separate 
rating for the Veteran's right knee disability for limitation of 
extension under Diagnostic Code 5261.  Since the RO did not 
assign the maximum disability rating possible, the appeal for a 
higher evaluation remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993).
 
In August 2008, at the North Little Rock RO, the Veteran, his 
wife, and two of his daughters testified at a personal hearing 
via a videoconference, over which the undersigned Veterans Law 
Judge presided in Washington, D.C.

Although the Board adjudicated the above issues in a decision 
dated August 21, 2009, the Board subsequently discovered timely 
submitted evidence relevant to the issue of entitlement to 
service connection for hypertension as secondary to service-
connected PTSD with an accompanying waiver of the RO's initial 
consideration that was not considered by the Board at the time of 
its previous decision.  See Statement in Support of Claim dated 
in October 2009.  Therefore, that decision is being vacated.  

The Veteran submitted additional evidence, accompanied by a 
waiver of RO consideration, which was received at the Board in 
March 2009.  In October 2009, he again provided additional 
evidence, including a report from Charles A. Clark, M.D. and 
statements from his daughter and wife, along with waiver of the 
RO's initial consideration.  Therefore, remand for consideration 
of the evidence by the RO is not required.  

The issues of entitlement to a rating in excess of 10 
percent for chronic lumbar strain, service connection for 
diabetes mellitus, type II, and service connection for 
bilateral peripheral nerve damage of the upper and lower 
extremities have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See Statement in Support of Claim dated March 12, 
2010.  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to a disability rating in excess of 50 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 21, 2009, the Board issued a decision as to the 
issues of entitlement to service connection for hypertension 
secondary to PTSD, a disability rating in excess of 10 percent 
for residuals of a shrapnel wound of the right hand, a disability 
rating in excess of 10 percent for residuals of a shrapnel wound 
of the right knee with scar under Diagnostic Code 5260, and a 
disability rating in excess of 10 percent for limitation of 
extension associated with residuals of a shrapnel wound of the 
right knee with scar under Diagnostic Code 5261 for the period 
prior to February 18, 2005.

2.  Following the issuance of this decision, the Board discovered 
timely submitted evidence relevant to the issue of entitlement to 
service connection for hypertension as secondary to service-
connected PTSD that was not considered by the Board at the time 
of its August 21, 2009, decision.

3.  The Veteran has a current disability of hypertension.

4.  The Veteran's hypertension was not incurred during service.

5.  The Veteran's hypertension was not caused by and is not 
aggravated by his service-connected PTSD disability.

6.  The Veteran's residuals of shrapnel wound of the right hand 
disability is manifested by mild degenerative changes in the 
third finger, occasional swelling and pain, and occasional 
difficulty in gripping items; it is not manifested by a visible 
scar, limited range of motion of the thumb, ankylosis of the 
wrist, muscle impairment, or nerve impairment.

7.  Prior to February 18, 2005, the Veteran's right knee 
disability was manifested by full range of extension motion, 
flexion motion limited to 100 degrees, degenerative changes, and 
a 2 centimeter scar; it was not manifested by recurrent 
subluxation or lateral instability, nerve impairment, or muscle 
impairment.

8.  From February 18, 2005, the Veteran's right knee disability 
was manifested by no greater limitation of extension than 10 
degrees, no greater limitation of flexion motion than 115 
degrees, and degenerative changes; it was not manifested by 
recurrent subluxation or lateral instability, nerve impairment, 
or muscle impairment.


CONCLUSIONS OF LAW

1.  The August 21, 2009, Board decision addressing the issues of 
entitlement to service connection for hypertension secondary to 
PTSD, a disability rating in excess of 10 percent for residuals 
of a shrapnel wound of the right hand, a disability rating in 
excess of 10 percent for residuals of a shrapnel wound of the 
right knee with scar under Diagnostic Code 5260, and a disability 
rating in excess of 10 percent for limitation of extension 
associated with residuals of a shrapnel wound of the right knee 
with scar under Diagnostic Code 5261 for the period prior to 
February 18, 2005, is vacated.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2009).

2.  The criteria for service connection for hypertension, to 
include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310, 4.104 (and Diagnostic Code 7101) (2009).

3.  The criteria for a disability rating in excess of 10 percent 
for residuals of a shrapnel wound of the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.71a (and Diagnostic Codes 
(DCs) 5003, 5010, 5214, and 5228 to 5230), 4.73 (and DCs 5307 to 
5309), 4.118 (and DCs 7800 to 7805), 4.123, 4.124, 4.124a (and DC 
8516) (2008); Schedule for Rating Disabilities: Evaluation of 
Scars, 73 Fed. Reg. 54708 (September 23, 2008).

4.  The criteria for a disability rating in excess of 10 percent 
for residuals of a shrapnel wound of the right knee with scar 
under Diagnostic Code 5260 have not been met for the entire 
appellate period.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.500, 4.1, 4.2, 4.3, 4.40, 
4.45, 4.56, 4.71a (and Diagnostic Codes 5003, 5010, and 5256 to 
5263), 4.73, 4.118 (and DCs 7800 to 7805), 4.124 (2008); Schedule 
for Rating Disabilities: Evaluation of Scars, 73 Fed. Reg. 54708 
(September 23, 2008).

5.  The criteria for a disability rating in excess of 10 percent 
for residuals of a shrapnel wound of the right knee with scar 
under Diagnostic Code 5261 have not been met for the period prior 
to February 18, 2005.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.500, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.56, 4.71a (and Diagnostic Codes 5003, 5010, and 
5256 to 5263), 4.73, 4.118 (and DCs 7800 to 7805), 4.124 (2008); 
Schedule for Rating Disabilities: Evaluation of Scars, 73 Fed. 
Reg. 54708 (September 23, 2008).

6.  The criteria for a separate rating of 10 percent, and not 
higher, for limitation of extension associated with residuals of 
a shrapnel wound of the right knee with scar have been met from 
February 18, 2005 forward.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.500, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.56, 4.71a (and Diagnostic Codes 5003, 5010, and 
5256 to 5263), 4.73, 4.118 (and DCs 7800 to 7805), 4.124 (2008); 
Schedule for Rating Disabilities: Evaluation of Scars, 73 Fed. 
Reg. 54708 (September 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's on motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).  

On August 21, 2009, the Board issued a decision as to the issues 
of entitlement to service connection for hypertension secondary 
to PTSD, a disability rating in excess of 10 percent for 
residuals of a shrapnel wound of the right hand, a disability 
rating in excess of 10 percent for residuals of a shrapnel wound 
of the right knee with scar under Diagnostic Code 5260, and a 
disability rating in excess of 10 percent for limitation of 
extension associated with residuals of a shrapnel wound of the 
right knee with scar under Diagnostic Code 5261 for the period 
prior to February 18, 2005.

Following the issuance of this decision, the Board discovered 
timely submitted evidence (a July 2009 letter from David 
Chambers, M.D.) relevant to the issue of entitlement to service 
connection for hypertension as secondary to service-connected 
PTSD that was not considered by the Board at the time of its 
August 21, 2009, decision.  This evidence was received at the 
Board within 60 days of a June 24, 2009 letter which provided the 
Veteran 60 days to submit additional evidence or argument in 
support of his claim; it was accompanied by a waiver of RO 
consideration.  Unfortunately, it was not yet associated with the 
claims folder at the time of the Board's decision.  Therefore, 
since the Board issued its August 21, 2009, decision without 
according the Veteran appropriate due process, the Board finds 
that the August 21, 2009, decision should be vacated.  


II.  Service connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A Veteran may establish 
entitlement to service connection on a direct basis or on a 
secondary basis.  As discussed in turn below, service connection 
is not warranted under either legal theory.

For service connection on a direct basis, three requirements must 
be established: (1) a current disability exists; (2) an injury or 
disease was incurred during active military service; and (3) a 
relationship exists between the current disability and the in-
service injury or disease.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) (a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of the relationship between that disability and an 
injury or disease incurred in service).

There is no controversy that the first requirement is established 
on this record.  The Veteran was diagnosed with hypertension 
around July 2003.  July 2003 VA Ambulatory/Outpatient Care Record 
(Veteran has been recently diagnosed with hypertension).  But the 
record does not show that the Veteran incurred hypertension 
during service.

A Veteran can establish the in-service incurrence of certain 
chronic diseases, such as hypertension, if the disease was 
manifest to a compensable degree within one year following 
separation from service.  38 C.F.R. §§ 3.307 (certain chronic 
diseases will be considered to have been incurred in service if 
manifest to a degree of 10 percent or more within one year from 
separation), 3.309 (identifying cardiovascular-renal disease as a 
chronic disease entitled to the presumption of in-service 
incurrence).  The Veteran was separated from service in July 
1971, but the record contains no post-service blood pressure 
readings for the period from July 1971 to July 1972.  June 2009 
VHA Opinion (there is no objective evidence of high blood 
pressure readings, diagnosis of, or treatment for, hypertension 
within one year of active service).  Thus, in-service incurrence 
is not established through the presumption provisions of 38 
C.F.R. §§ 3.307 and 3.308.

Nor do the Veteran's service treatment records establish that he 
incurred hypertension during service.  He was not diagnosed with, 
or treated for, hypertension during service.  The only blood 
pressure readings that appear in his service treatment records 
are from his enlistment (124/68) and his separation (120/80) 
examinations.  For VA compensation purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  38 C.F.R. § 4.104 (Diseases of the Heart: 
Disease of the Arteries and Veins), Diagnostic Code 7101, Note 
(1).  Since the only two readings from service do not meet that 
definition, the service treatment records do not establish that 
the Veteran's hypertension was incurred during service.  June 
2009 VHA Opinion (service record is silent for high blood 
pressure readings or diagnosis of, or treatment of, hypertension 
during service).

But a Veteran is not limited to service treatment records in 
establishing that he incurred a disease during service.  For a 
disease diagnosed after service, service connection can be 
granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (post-service initial diagnosis of disease).  
But here, no medical professional has provided an opinion that 
his hypertension began during service.  To the contrary, a VHA 
physician determined that the Veteran's hypertension did not have 
its onset during service because his blood pressure was normal 
during service, including upon discharge.  June 2009 VHA Opinion.  
Moreover, the Board finds that the Veteran has not alleged 
continuity of symptomatology since service and even if he were to 
make such an allegation, his statements regarding such continuing 
symptoms would have limited value, since the disease of 
hypertension is not the type of condition that the Veteran is 
capable of diagnosing or linking to service.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Therefore, since a required element for entitlement to direct 
service connection-that is, that the disease was incurred during 
service-is not established on this record, service connection on 
a direct basis is not warranted.

The Veteran argues that his hypertension was caused by his 
service-connected PTSD disability.  Service connection may be 
granted on a secondary basis for a disability that is proximately 
due to, or the result of, a service-connected disability. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence that shows: (1) a current 
disability exists; (2) the current disability was either (a) 
caused by or (b) aggravated by a service- connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As discussed in the 
previous section, the evidence establishes that the Veteran has a 
current hypertension disability.  But the connection between the 
Veteran's hypertension and his PTSD is not established on this 
record.

The Veteran asserted in a June 2005 statement that his 
experiences in the Republic of Vietnam caused stress and PTSD, 
causing him to develop high blood pressure.  No matter how 
sincere his belief in that causal relationship may be, the 
Veteran is not competent to provide a medical opinion about the 
etiology of his hypertension because he is a lay person.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person is 
not competent to give evidence of matters that require medical 
knowledge).

The record does, however, now contain opinions by five medical 
professionals as to a relationship between the Veteran's PTSD and 
his hypertension.  Each of the opinions is considered competent 
medical evidence.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through his or her education, training or experience to offer 
medical diagnoses, statements, or opinions).  Yet just because 
each of the opinions meets the definition of competent medical 
evidence does not mean that the evidence has equal probative 
value.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where to 
give credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).

At his personal hearing, the Veteran's daughter, A., who is a 
nurse, testified about his hypertension.  But she did not testify 
that her father's PTSD caused or aggravates his hypertension.  
Rather, she testified that the signs and symptoms of his 
hypertension did not develop until after his PTSD was diagnosed.  
Transcript at p. 10.  But merely because the PTSD developed 
and/or was diagnosed first does not mean that the PTSD caused or 
aggravates the Veteran's hypertension.  Since her testimony 
provided only a sequential relationship rather than an 
etiological relationship, the Board assigns little or no weight 
to that opinion for purposes of determining whether the PTSD 
caused or aggravates his hypertension.

The December 2007 compensation and pension (C&P) PTSD examiner 
recorded the Veteran's medical history and reviewed his claims 
folder before and during the exam.  He took the Veteran's blood 
pressure three times (192/88; 184/86; 192/88) during the 
examination and his determination that the Veteran had elevated 
blood pressure was supported by those readings.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1) (isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.).  The examiner noted that the Veteran had an 
upcoming appointment scheduled with his primary care physician 
and advised the Veteran to talk with his doctor about achieving 
better control of his hypertension.

The December 2007 C&P examiner was asked to provide an opinion as 
to whether it was at least as likely as not that the Veteran's 
hypertension was caused by, or worsened by, his PTSD.  That 
examiner stated that in his opinion, the Veteran's hypertension 
was not linked to his PTSD.  He explained that the Veteran's 
hypertension reflected the natural progression of the disease.  
He did not, however, provide his rationale for that conclusion 
because he neither discussed the natural progression of 
hypertension nor how this Veteran's condition reflected that 
progression.  Thus, while the opinion is relevant to the nexus 
determination, the Board assigns it little weight because the 
reasoning behind the opinion cannot be reviewed.

The Veteran submitted a September 2008 opinion by Sikandar Murad, 
M.D.  He explained that the Veteran was his patient and had 
hypertension.  He stated that he believed that the Veteran's 
hypertension condition is more likely than not secondary to PTSD.  
He provided no rationale at all for his conclusion.  The Veteran 
has also more recently provided a July 2009 opinion by David 
Chambers, M.D., who, after noting that the Veteran was a patient 
of his and suffered from, and was being treated for hypertension, 
indicated that it was his professional opinion that the Veteran's 
hypertension was directly related to his PTSD.  However, this 
opinion was also not supported by any rationale.  As with the 
December 2007 C&P examiner's opinion, while the opinions of Dr. 
Murad and Dr. Chambers are relevant to the nexus determination, 
the Board assigns them little weight because the reasoning behind 
the opinions cannot be reviewed.

In April 2009, the Board requested a medical expert opinion from 
a health care professional in VA's Veterans Health Administration 
(VHA).  38 C.F.R. § 20.901(a) (the Board may obtain a medical 
opinion from an appropriate health care professional in the VHA 
of VA on medical questions involved in the consideration of an 
appeal when, in its judgment, such medical expertise is needed 
for equitable disposition of an appeal).  In June 2009, the VHA 
physician provided an opinion that the Veteran's PTSD neither 
caused nor aggravates the Veteran's hypertension.

As to whether the hypertension was caused by PTSD, the VHA 
physician pointed out that when the diagnoses were made, the 
Veteran's treating physicians did not find a causative 
relationship between PTSD and hypertension.  And her review of 
the medical literature revealed that PTSD and its treatment do 
not cause hypertension.  She explained that blood pressure may be 
elevated temporarily during an acute exacerbation of PTSD but 
when the acute distress is relieved, the blood pressure returns 
to normal.  Since there is no permanent blood pressure elevation 
or diagnosis of hypertension as a result of a PTSD exacerbation, 
the VHA physician concluded that the medical literature provided 
no basis for the Veteran's claim that PTSD caused his 
hypertension.

She also explained that the medical literature provides no 
support for the claim that the Veteran's PTSD aggravates the 
Veteran's hypertension.  As noted above, blood pressure can be 
elevated temporarily by an acute PTSD exacerbation, but there is 
no permanent elevation.  She also pointed out that the Veteran's 
medical records do not provide objective evidence of blood 
pressure worsening over time due to PTSD.  She explained that in 
general, in most individuals as they age, hypertension does 
worsen over time as a natural progression of the disease itself.  
She found no objective evidence of aggravation of the Veteran's 
hypertension by his PTSD.  The opinion by the VHA physician was 
based on a review of the Veteran's in-service and post-service 
treatment records, medical literature, and the nexus opinions 
provided by the September 2008 C&P examiner and Dr. Murad.  She 
not only provided a clear opinion but supported it with a 
rationale that can be reviewed by the Board.  As a result, the 
Board finds the VHA opinion entitled to great weight on the 
question of whether the Veteran's PTSD caused or aggravates his 
hypertension.

Since the record does not establish that the Veteran's service-
connected PTSD caused or aggravates his hypertension, service 
connection on a secondary basis is not warranted.

Nor does the benefit-of-the-doubt doctrine require a different 
result here.  When there is an approximate balance of positive 
and negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  With respect to the direct service claim, there 
was no evidence in the record at all that hypertension was 
incurred during service.  With respect to the secondary service 
connection theory, the Veteran is not competent to provide that 
medical opinion and his daughter, who is a nurse, did not testify 
as to anything more than a sequential relationship.  The only 
other positive evidence were opinions by Dr. Murad and Dr. 
Chambers, which contained no rationale whatsoever.  The Board 
would like to further point out that the number of medical 
opinions in support and against the claim is not determinative.  
Simply put, the evidentiary value of an opinion from an 
appropriate expert that is based on a review of the salient facts 
and adequate rationale is of greater probative value than 
multiple opinions that are conclusory in nature and based on 
little or no expressed rationale.  And as discussed above, when 
the relative weight of the competent medical evidence about the 
causation or aggravation of the Veteran's hypertension is 
considered, the evidence against the secondary service connection 
claim is much greater than that in favor.  Thus, there is no 
reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).

Service connection for hypertension is not warranted on a direct 
basis or as secondary to the Veteran's service-connected PTSD 
disability.

III.  Increased ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (38 C.F.R., Part 4), which 
represents the average impairment in earning capacity resulting 
from injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Generally, an evaluation of the extent of 
impairment requires consideration of the whole recorded history 
(38 C.F.R. §§ 4.1, 4.2), but when, as here, service connection 
has been in effect for a few years, the primary concern for the 
Board is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period one 
year before the claim was filed until a final decision is issued.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  With 
respect to the right hand disability, since the criteria for a 
rating higher than that currently assigned is not established at 
any time on this record, staged ratings will not be assigned for 
that disability.  As for the Veteran's right knee disability, a 
staged rating was effectively assigned by the RO because a 
separate rating for limitation of extension was assigned from 
November 29, 2004, and was discontinued as of February 17, 2005.  
But as discussed below, the Board also granted a separate 10 
percent rating effective from February 17, 2005, so the de facto 
staged ratings are eliminated as the Veteran will have two 10 
percent ratings for the period from the filing of the claim 
forward.

A.  Residuals of shrapnel wound of the right hand

The Veteran is currently assigned a 10 percent rating for his 
right hand disability, so the Board will review all applicable 
criteria that would warrant a rating higher than 10 percent.  The 
record shows that the Veteran's right hand is the major hand and 
that x-rays reveal a small metallic foreign body in the soft 
tissue of the little (or fourth) finger and degenerative changes 
in the proximate interphalangeal joint of the ring (or third) 
finger.  Thus, an analysis must be made of the criteria governing 
the rating of scars, range of motion, arthritis, muscle injuries, 
and nerve impairment.  The Board notes that during the pendency 
of this appeal, the regulations governing scar disabilities were 
amended.  Since the amended regulations apply only to claims 
received by VA on or after October 23, 2008, that version of the 
scar regulations will not be applied here.  73 Fed. Reg. 54708 
(September 23, 2008).

The criteria for rating scars in contained in Diagnostic Codes 
(DCs) 7800 to 7805.  38 C.F.R. § 4.118 (Schedule of Ratings-
Skin), DCs 7800 to 7805.  But since no examiner has found any 
scar relating to this wound, no increased rating is warranted on 
the basis of the criteria for rating scars.  December 2007 C&P 
Exam (no evidence scars that I can identify); February 2007 C&P 
Exam (superficial shrapnel injury with no scars visible); April 
2005 C&P Exam (no scars are noted).

As for the limitation of motion criteria for the hand, the only 
rating higher than 10 percent under the criteria governing 
individual digits is a 20 percent rating under Diagnostic Code 
(DC) 5228.  38 C.F.R. § 4.71a (Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the Hand, 
Part IV: Limitation of Motion of Individual Digits), Diagnostic 
Codes 5228 to 5230.  That rating is available for limitation of 
motion of the thumb with a gap of more than two inches between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  DC 5228, 38 C.F.R. § 4.71a.  No examiner has 
found any limited range of motion of the thumb, so no increased 
rating is warranted under that criteria.  December 2007 C&P Exam 
(no functional impairment of right hand); May 2004 C&P exam 
(normal range of motion of all joints in the hands).

The Veteran sometimes complains of wrist pain.  Under the wrist 
criteria, a 30 percent rating is available under DC 5214 for 
favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  38 
C.F.R. § 4.71a (The Wrist), DCs 5214, 5215.  Greater degrees of 
ankylosis warrant assignment of 40 percent and 50 percent 
ratings.  DC 5214, 38 C.F.R. § 4.71a.  But the Veteran's 
dorsiflexion measured 55 degrees.  February 2007 C&P Joints Exam.  
Since there is no ankylosis of the wrist, even if that were part 
of the claim for an increased rating of the right hand 
disability, no increased rating would be warranted on the basis 
of the wrist range of motion criteria.

The rating schedule provides that arthritis due to trauma, 
substantiated by x-ray findings, should be rated under the 
criteria for degenerative arthritis. 38 C.F.R. § 4.71a (Acute, 
Subacute, or Chronic Diseases), DCs 5010 (Arthritis Due to 
Trauma), 5003 (Degenerative Arthritis).  Under Diagnostic Code 
5003, a rating higher than 10 percent is available only in two 
conditions.  First, if there is arthritis in more than one major 
joint or groups of minor joints with occasional incapacitating 
exacerbations, a 20 percent rating is available.  DC 5003, 38 
C.F.R. § 4.71a.  Multiple involvement of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities are 
considered a group of minor joints ratable on parity with a major 
joint, such as the wrist.  38 C.F.R. § 4.45.  Here, there are 
mild degenerative changes of the third finger only, so there is 
not involvement of more than one joint or groups of minor joints.  
April 2005 X-ray Report; February 2007 X-ray Report.

Second, when the criteria for rating limitation of motion for the 
specific joint at issue allows for a rating higher than 10 
percent, Diagnostic Code 5003 authorizes a rating under the 
criteria for the specific joint at issue.  38 C.F.R. § 4.71a.  
But as noted above, the Veteran has full range of motion in all 
joints of the hand and there is no compensable rating higher than 
10 percent for limitation of motion of the right hand (or wrist).  
No increased rating is warranted based upon the Veteran's 
osteoarthritis of the right hand.

The criteria for evaluating muscle injuries of the hand contain 
several ratings in excess of 10 percent.  38 C.F.R. § 4.73 
(Schedule of Ratings-Muscle Injuries, The Forearm and Hand), DCs 
5307 to 5309.  A 20 percent rating is available for impairment of 
the extension of wrist, fingers, and thumb, or, adduction of the 
thumb, that is moderately severe; a 30 percent rating is 
available if the disability is severe.  DC 5308.  A 30 percent 
rating is available for moderately severe flexion of wrist and 
fingers, with a 40 percent rating available if the disability is 
severe.  DC 5307.

But the record does not show that the Veteran has any muscle 
impairment in his right hand.  The service medical treatment 
records at the time of the Veteran's injury do not reflect muscle 
impairment.  Nor have any of the post-service examiners found 
evidence of muscle impairment.  December 2007 C&P Exam (no 
functional impairment of the right hand); February 2007 C&P 
Joints Exam (no functional impairment of the hand); November 2005 
Orthopedic Center Report (no evidence of atrophy in the hand).  
To the contrary, the Veteran's hand motion was full fist, 
normally, equally on both sides.  February 2007 C&P Joints Exam.  
On this record, no increased rating is warranted on the basis of 
the muscle disability criteria.

Similarly, the record does not support an additional rating for 
nerve impairment.  Various ratings dependent upon the severity of 
the impairment are available for incomplete paralysis of the 
ulnar nerve: 10 percent if the paralysis is mild; 30 percent if 
it is moderate; 40 percent if it is severe; and 60 percent if the 
paralysis is complete.  38 C.F.R. § 4.124a, DC 8516.  See also 38 
C.F.R. §§ 4.123 (neuritis), 4.124 (neuralgia).  But no examiner 
found any nerve damage as a residual of the Veteran's right hand 
shrapnel wound.  December 2007 C&P Exam (I cannot identify any 
nerve injury anywhere in the right hand; no neurological 
impairment with the hand; no peripheral nerve injury, either 
motor or sensory; he feels vibration of a 256 tuning fork felt on 
all nails; he can identify sharp and dull accurately and can 
distinguish between hot and cold).

When the Veteran sought treatment for pain and numbness of his 
hands, carpal tunnel syndrome was considered a possibility, but 
he was diagnosed with neuropraxia.  November 2005 Orthopedic 
Center Report (no Tinel's sign or Phalen's sign; median nerve 
compression does not aggravate the condition; no evidence of 
atrophy; normal sensation to touch; makes a good grip; co-
dominant feeling on his Allen's test); November 2005 Letter by 
Dr. Chambers (diagnosis is neuropraxia of the right upper 
extremity, possible carpal tunnel syndrome); October 2005 Notes 
of Dr. Chambers (carpal tunnel of the right hand); accord 
February 2007 C&P Exam (very minimal hypoesthesia of 
indeterminate etiology and ulnar distribution mainly along the 
fifth metacarpal and small finger; does not have signs of carpal 
tunnel; no neurologic deficit with 2.0 discrimination).  With no 
evidence of any neurological impairment as a residual of the 
right hand shrapnel wound, an increased rating on that basis is 
not warranted.

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance. 38 C.F.R. § 4.40.  Thus, functional loss due to 
pain and weakness must be considered in evaluating the disability 
because a part which becomes painful on use must be regarded as 
seriously disabled.  Id.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995) (disability ratings should reflect the Veteran's 
functional loss due to fatigability, incoordination, endurance, 
weakness, and pain).  And the rating should reflect the condition 
of the Veteran during flare-ups.  DeLuca v. Brown, supra.

There is lay evidence of loss of function on this record.  His 
wife testified that when his hand swells sometimes, "he can't 
pick anything up with it."  Transcript at 27.  His daughter, A., 
also testified that his hand swells so that he is not able to 
squeeze stuff.  Transcript at 28.  Daughter M. submitted a 
written statement that his hand "stiff[en]s up on him and makes 
it hard for him to grasp things"; he cannot grip things and the 
pain he has is one going most of the time.  February 2009 
Statement of Daughter M.  The Veteran asserted in a May 2005 
statement that his grip is not what it used to be and he has pain 
and numbness in his hand.  In a February 2005 statement, he 
stated that he has lost strength in his right hand, it was 
difficult to grip things, he experiences cramps in his right 
hand, and he cannot twist the top off of a jar.  He stated it is 
worse during cold weather.

But the examiners have found that the Veteran's functional 
ability is normal.  December 2007 C&P Exam (no evidence of 
functional impairment); February 2007 C&P Joints Exam (normal 
function; grip strength is equal in both hands); April 2005 C&P 
Exam (examination of right hand is normal; normal range of motion 
of all joints in the hand; no loss of range of motion upon 
repetitions).  And although the Veteran has no limitation of 
motion that warrants a compensable rating, he was assigned a 10 
percent rating under Diagnostic Code 5010 for painful motion of 
an arthritic joint (his third finger).

The lay evidence establishes that the Veteran has flare-ups in 
pain in his right hand.  But there is little detail about how 
often flare-ups occur and how long they last.  Given the lack of 
specificity as to the frequency and duration of flare-ups, the 
examiners' consistent findings of no functional impairment, and 
the inconveniences described by the Veteran with respect to his 
hands, the Board finds that the 10 percent rating already 
assigned to the Veteran's right hand disability adequately 
compensates him for occasional difficulties in gripping items.

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved in 
the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  Here, the objective evidence establishes that no increased 
rating is warranted.  What little evidence there is as to the 
Veteran's functional limitations and pain in his hands is not 
detailed enough to warrant the assignment of a higher rating, 
especially in light of the fact that his current rating 
adequately compensates him for occasional flare-ups.  Since the 
evidence against the claim is much greater than that in favor, 
there is no reasonable doubt to resolve.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).

Finally, the RO also considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
that referral for extraschedular consideration was not warranted 
in this case.  The Board agrees.

In determining whether extraschedular consideration is warranted, 
the threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  The 
record reflects that the very symptoms (namely, limited function 
of his hands due to painful motion and swelling) manifested by 
the Veteran's right hand disability are included in the schedular 
criteria for evaluating arthritis of the joints of his hands.  
See DCs 5003 and 5010 of 38 C.F.R. § 4.71a.  Since the Veteran's 
disability picture was adequately contemplated by the rating 
schedule, no referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not err 
in concluding that he was not entitled to referral for an 
extraschedular rating).


B.  Residuals of shrapnel wound of the right knee

1.  Separate ratings for flexion and extension

In June 2002, the Veteran was granted service connection for 
residuals of a shrapnel wound of the right knee with scar, and 
that disability was assigned a 10 percent rating under Diagnostic 
Code 5299-5260, effective from April 30, 2001.  That diagnostic 
code indicates a limitation of flexion.

In November 2004, the Veteran filed this claim for an increased 
rating for his right knee disability.  In a September 2005 rating 
decision, the RO continued the 10 percent rating that was based 
on the limitation of flexion, but added more description to the 
disability's name: residuals of a shrapnel wound of the right 
knee with scar and slight limitation of flexion due to pain 
("flexion rating").  In the same rating decision, the RO also 
granted a separate rating, effective from November 29, 2004, for 
slight limitation of extension due to pain associated with 
residuals of a shrapnel wound of the right knee with scar and 
slight limitation of flexion due to pain ("extension rating"), 
and assigned a 10 percent evaluation under Diagnostic Code 5010-
5261.  The diagnostic code 5010 indicates that the rating is 
based on arthritis.  The Veteran appealed.

Upon de novo review, the Decision Review Officer (DRO) determined 
that the RO had committed an error in assigning the separate 
extension rating to the Veteran.  In the April 2007 statement of 
the case (SOC), the DRO explained that the medical evidence 
showed that the Veteran's limited extension motion warranted a 10 
percent rating, but it also showed that the Veteran's flexion 
motion was not limited enough to warrant a 10 percent rating.  
Thus, the DRO concluded that the record did not support two 
separate ratings for the Veteran's residuals of shrapnel wound of 
the right knee disability.  In the April 2007 SOC, the DRO stated 
that the Veteran's separate 10 percent extension rating would be 
discontinued, effective from February 17, 2005.

The Veteran has not challenged the February 17, 2005, effective 
date assigned to the discontinuance of the separate extension 
rating.  Generally, when the RO determines that a reduction in 
disability compensation is appropriate, the Veteran is given 60 
days notice of that proposed reduction before it is made.  Yet, 
because the DRO granted service connection for a chronic lumbar 
sprain disability and assigned a 10 percent rating for that 
disability with the same effective date of February 17, 2005, the 
Veteran's combined disability compensation was not reduced when 
the separate extension rating for the right knee was 
discontinued-his combined disability rating prior to February 17, 
2005 was 60 percent and it was 60 percent from February 17, 2005, 
forward.  Thus, the effective date provisions of 38 U.S.C.A. § 
5112(b) and 38 C.F.R. § 3.500(r)-requiring that when there is a 
reduction in disability compensation, the effective date for 
discontinuation must be 60 days after notice of reduction is 
sent-are not applicable here.  Stelzel v. Mansfield, 508 F.3d 
1345, 1349 (Fed. Cir. 2007) (VA is not obligated to provide a 
Veteran with 60 days notice before making a reduced disability 
rating effective if the decision did not reduce the overall 
compensation paid to the Veteran).

When the RO terminated the extension rating, the name of the 
disability was changed to residual of a shrapnel wound to the 
right knee with scar and the 10 percent rating was listed under 
Diagnostic Code 5260 for limitation of flexion.

2.  Schedular criteria for rating the right knee disability

Several diagnostic codes are available for rating a disability of 
the knee.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 
5263.  But many of them are simply not applicable for either of 
the rating stages, as it is neither contended nor shown that the 
Veteran's right knee disability involved ankylosis (DC 5256), 
removal of semilunar cartilage (DC 5259), impairment of the tibia 
and fibula (DC 5262), or genu recurvatum (DC 5263).  Nor will 
Diagnostic Code 5259 (governing a knee disability manifested by 
dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint) provide criteria for 
increasing the Veteran's knee disability because it provides no 
rating higher than 10 percent.  The remaining schedular criteria 
for the knee (that is, DCs 5257, 5260, and 5261), and for rating 
arthritis due to trauma under Diagnostic Code 5010, will be 
discussed for each of the two rating stages.

Separate ratings may be assigned for arthritis and instability of 
the knee under Diagnostic Codes 5003 and 5257, respectively.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Also, separate ratings may be 
assigned for limitation of flexion and limitation of extension of 
the same knee.  Specifically, where a Veteran has both a 
limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
See VAOPGCPREC 9-04.



a.  The staged rating period prior to February 18, 2005

The focus for the first staged rating is whether the Veteran's 
disability is manifest by symptoms that would warrant a rating 
higher than two separate 10 percent ratings under Diagnostic 
Codes 5260 and 5261.  Diagnostic Code 5261 provides a zero 
percent rating for extension limited to 5 degrees, 10 percent for 
extension limited to 10 degrees, 20 percent for extension limited 
to 15 degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and a maximum of 50 
percent for a limitation of extension to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  But the May 2002 C&P examiner 
measured the range of motion and found that he could extend his 
right knee fully to zero degrees.  A rating in excess of 10 
percent is thus not warranted under DC 5261.

Nor is an increased rating warranted under the criteria of 
Diagnostic Code 5260, which governs limitation of flexion of the 
knee.  Diagnostic Code 5260 allows a zero percent rating for 
flexion limited to 60 degrees, 10 percent for flexion limited to 
45 degrees, 20 percent for flexion limited to 30 degrees, and a 
maximum of 30 percent for flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  At the May 2002 C&P 
examination, the Veteran's flexion was limited only to 100 
degrees.  So, a rating in excess of 10 percent is not warranted 
under DC 5260.

Under Diagnostic Code 5257, which governs other impairment of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a knee; a 
20 percent rating is available for moderate recurrent subluxation 
or lateral instability; and a 30 percent rating for such symptoms 
that are severe.  38 C.F.R. § 4.71a.  In his February 2002 
statement, the Veteran pointed out that he sometimes stumbles 
when he is walking.  But the objective evidence does not support 
a finding of recurrent subluxation or lateral instability.  The 
May 2002 C&P examiner found no evidence at all of subluxation or 
lateral instability.  Similarly, the Veteran's primary care 
physician saw the Veteran in September 2004 for chronic episodic 
pain of the right lower extremity and upon examination, found no 
laxity.  September 2004 Primary Care Clinic Return.  Thus, no 
increased or separate rating is available under Diagnostic Code 
5257.

As for the arthritis provisions, Diagnostic Code 5010 governs 
arthritis due to trauma, substantiated by x-ray findings. 
Although there was no evidence of arthritis in the May 2002 x-
rays, osteoarthritis was diagnosed from November 2005 x-rays.  
Since that was not long after the rating period ended, the 
arthritis provisions should be applied to the first rating stage.

Under Diagnostic Code 5010, which follows the criteria of 
Diagnostic Code 5003, a rating higher than 10 percent is 
available only in two conditions.  First, if there is arthritis 
in more than one major joint or groups of minor joints with 
occasional incapacitating exacerbations, a 20 percent rating is 
available.  Here, the only joint at issue is the knee, which is 
only 1 major joint, so a rating higher than 10 percent is not 
available using that criteria.  Second, when the criteria for 
rating limitation of motion for the specific joint at issue 
allows for a rating higher than 10 percent, a rating under that 
code is permitted.  But as discussed above, no rating higher than 
10 percent is warranted under either the flexion or extension 
schedular criteria.  Thus, no increased rating is warranted based 
upon the Veteran's osteoarthritis of the knee.

Finally, the Veteran has a small scar near his knee.  The May 
2002 C&P examiner found it was a 2cm scar anteromedially to the 
patella, where shrapnel was removed.  The Veteran has not 
complained about any symptoms relative to his scar.  Under the 
criteria governing disabilities of the skin, several diagnostic 
codes are not applicable here because the Veteran's scar: is not 
of the head, face, or neck (DC 7800); is not deep or the cause of 
limited motion (DC 7801); is not unstable (DC 7803); is not 
painful on examination (DC 7804); and does not cause limitation 
of function (DC 7805). 38 C.F.R. § 4.118.  Under Diagnostic Code 
7802, for scars like the Veteran's, that are other than the head, 
face, or neck, that are superficial and that do not cause 
limitation of motion, a 10 percent rating is available for a scar 
that is of an area of 144 square inches or greater.  38 C.F.R. § 
4.118.  Since the Veteran's scar is much smaller than that, no 
increased or separate rating is available under the skin criteria 
of Diagnostic Code 7802.

In a February 2002 statement, the Veteran asserts that there is a 
lot of nerve damage in his right leg.  The criteria for 
evaluating neurological residuals of a shrapnel wound are found 
in 38 C.F.R. § 4.124a. But no examiner has found any nerve 
impairment in the Veteran's leg, either at the time of his 
shrapnel injury, nor in any examination since then.  And as a lay 
person, the Veteran is not competent to determine whether his 
injury caused nerve damage related to his knee.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not competent 
to give evidence of matters that require medical knowledge); 38 
C.F.R. § 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, training 
or experience to offer medical diagnoses, statements, or 
opinions).

The Veteran is competent, however, to testify as to symptoms he 
experiences that are within the knowledge of a lay person.  38 
C.F.R. § 3.159(a)(2) (lay evidence can be provided by a person 
who has no specialized education, training, or experience, but 
who knows the facts or circumstances and conveys those matters 
that can be observed and described by a lay person).  The Veteran 
has complained of no tingling, numbness, weakness, or other 
neurological symptoms (other than pain) either to the C&P 
examiners or to the medical professionals who treat him.  And the 
December 2007 C&P examiner found there was no weakness upon 
repetition of motion.  On this record, no separate rating for 
impairment of a nerve is warranted.

Finally, the criteria for evaluating the muscle impairment 
residuals of a shrapnel wound are found in 38 C.F.R. § 4.73.  For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. 38 C.F.R. § 4.56(c).  The Veteran makes 
no such complaints of muscle impairment.

Moreover, the service treatment records do not indicate any 
muscle impairment from his shrapnel wounds.  An April 1970 
treatment note indicates that he received a fragmentation wound 
to both arms and legs from an enemy chicom booby trap and the 
Veteran's condition and progress were excellent after being 
treated in the field and returned to duty.  In July 1970, the 
Veteran complained that he may have sprained his right knee two 
days before when he fell on it.  A small abscess in the patellar 
area was noted and irrigation and debridement performed.  Three 
days later, the wound was cleaned and dressed and an ace wrap 
provided.

An August 1970 treatment note indicates that the Veteran reported 
that a week earlier, he incurred a shrapnel wound of the right 
upper leg on the medial side about one inch long.  Upon 
examination, it showed healing incisions on the right leg that 
were 9 days old and the Veteran was told to report 3 days later 
to have the sutures removed.  At that time, the incisions were 
healed, but there was possible cellulitis.  The sutures were 
removed from both incisions and the Veteran was found fit for 
duty.  There is no mention of muscle involvement in any of those 
leg wound service treatment records.

There is no mention of muscle impairment in any of the 
examinations or treatment notes in the claims folder.  At the May 
2002 C&P exam, the examiner noted there was no loss of muscle.  
The December 2007 C&P examiner also found there was no weakness 
or loss of motion upon repetitive motion.

With no evidence of muscle involvement for the service-connected 
knee disability, an increased or separate rating on the basis of 
muscle impairment is not warranted.

For the first rating stage, when all appropriate schedular 
criteria for rating the right knee disability are applied against 
the Veteran's symptoms, no higher rating is warranted.

b.  The second rating stage from February 18, 2005 forward

From February 18, 2005 forward, the Veteran is in receipt of a 10 
percent rating under DC 5260.  As noted above, Diagnostic Code 
5260 provides that a 20 percent rating is available for flexion 
limited to 30 degrees, and a 30 percent rating is available for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  While the 
Veteran has consistently manifested limitation of flexion, during 
the second rating stage, the following measurements were not even 
close to a 30-degree flexion limitation: 115 degrees (April 2005 
C&P Exam); 125 degrees (November 2005 Orthopedic Center); 120 
degrees (February 2007 C&P Joints Exam); and 110 degrees 
(December 2007 C&P Exam).  Thus, a rating in excess of 10 percent 
is not warranted under DC 5260.

During the second rating stage, the Veteran's extension was as 
follows: 10 degrees (April 2005 C&P Exam); zero degrees (November 
2005 Orthopedic Center); zero degrees (February 2007 C&P Joints 
Exam); and 10 degrees (December 2007 C&P Exam).  As noted above, 
Diagnostic Code 5261 provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for extension limited to 15 degrees, 30 
percent for extension limited to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent for 
a limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Since the Veteran's extension was limited 
to 10 degrees in April 2005 and December 2007, a separate rating 
of 10 percent is warranted under Diagnostic Code 5261.  However, 
a 20 percent rating is not warranted as extension was not limited 
to 15 degrees at any time.

With respect to Diagnostic Code 5257, at his personal hearing, 
the Veteran testified that although VA never prescribed one, he 
needs a brace in order to work, so his daughter, A., bought one 
for him.  Transcript at p. 17.  But the objective evidence does 
not warrant a finding of recurrent subluxation or lateral 
instability.  Indeed, no examiner has found evidence of either 
subluxation or instability.  See December 2007 C&P Joints Exam 
(subjective complaints noted, but no subluxation or lateral 
instability); February 2007 VA Orthopedics Consult Results (he is 
stable to varus, valgus, and anterior and posterior stress); 
December 2007 PCC Return (no laxity); February 2006 Primary Care 
Return (no laxity); November 2005 Orthopedic Center (no varus and 
valgus instability); April 2005 C&P Joints Exam (I do not detect 
any instability of the knee).  So, an increased or separate 
rating is not warranted under DC 5257.

As discussed in section (a), above, under Diagnostic Code 5010, 
which follows the criteria of Diagnostic Code 5003, a rating 
higher than 10 percent is available only in two conditions.  38 
C.F.R. § 4.71a.  First, a 20 percent rating is available if there 
is arthritis in more than one major joint or groups of minor 
joints with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a.  Here, the only joint at issue is the knee, which is only 
1 major joint, so a rating higher than 10 percent is not 
available using that criteria.  

Second, when the criteria for rating limitation of motion for the 
specific joint at issue allows for a rating higher than 10 
percent, a rating under that code is permitted.  38 C.F.R. § 
4.71a.  But as discussed in this section, above, no rating higher 
than 10 percent is warranted under either the flexion or 
extension criteria.  Thus, no increased rating is warranted based 
upon the Veteran's osteoarthritis of the knee.

And as discussed in section (b), above, the record does not 
support separate ratings under other diagnostic codes either.  
Under the criteria governing the rating of skin, since the 
Veteran's scar is less than 144 square inches, a separate rating 
for a skin disability is not available.  38 C.F.R. § 4.118, DC 
7802 (for scars that are other than the head, face, or neck, that 
are superficial and that do not cause limitation of motion, a 10 
percent rating is available for a scar that is of an area of 144 
square inches or greater; otherwise, they are noncompensable).  
See December 2007 C&P Exam (2 cm shrapnel wound just medial to 
the mid-portion of the patella).  While the criteria for 
evaluating neurological residuals of a shrapnel wound are found 
in 38 C.F.R. § 4.124a, since no examiner has ever found any nerve 
impairment in the Veteran's leg, either at the time of his 
shrapnel injury, nor in any examination since then, no separate 
rating is warranted for nerve impairment.  See December 2007 C&P 
Exam (no weakness after repetition of motion); February 2007 VA 
Orthopedics Consult Report (motor and sensory examinations are 
within normal limits).  And since there is no evidence of muscle 
impairment, no separate rating for muscle impairment is warranted 
under the criteria of 38 C.F.R. § 4.73.  See December 2007 C&P 
Exam (no weakness after repetition of motion).

3.  Other criteria for rating the knee disability

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance. 38 C.F.R. § 4.40. Thus, functional loss due to 
pain and weakness must be considered in evaluating the disability 
because a part which becomes painful on use must be regarded as 
seriously disabled.  Id.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995) (disability ratings should reflect the Veteran's 
functional loss due to fatigability, incoordination, endurance, 
weakness, and pain). And the rating should reflect the condition 
of the Veteran during flare-ups.  DeLuca v. Brown, supra.

When the Veteran's range of motion was tested, there was no 
additional loss of motion due to pain or repetition.  April 2005 
C&P Joints Exam; February 2007 C&P Joints Exam; December 2007 C&P 
Exam.  Other evidence shows that while the Veteran has some daily 
pain in his knee, he experiences flare-ups with respect to his 
right knee condition.  He told his primary care physician that he 
has no real problems with his knee for several months, but then 
the pain flares and bothers him for a month or more.  January 
2007 PCC Return; February 2006 Primary Care Return.  And the lay 
testimony of his wife and daughter makes clear that the Veteran's 
condition is worse at some times than others.  Transcript at 26 
(wife testified that when his leg swells, he can't put weight on 
it); May 2005 Lay Statement by Daughter, A. (the problem with her 
father's leg gets to where he cannot move or function around the 
house; she sees on many occasions where it hurts so much he 
hardly walks); Lay Statement by Wife (when it happens, he can 
hardly walk on it); but see Lay Statement of Daughter, L (most of 
the time, he drags his leg).

During these flare-ups of pain, the Veteran experiences swelling, 
stiffness, pain, and he has difficulty bending his knee.  That 
affects his ability to get in and out of bed, to walk at a normal 
pace and with a normal gait, to drive for an extended period, to 
be able to get off the toilet unassisted, and to stand for 
extended periods.  Transcript at 26-27 (testimony of wife) and at 
30 (testimony of daughter, L.); January 2007 PCC Return; February 
2006 Primary Care Return; May 2005 Lay Statement by Veteran; May 
2005 Lay Statement by Daughter, A.; May 2005 Lay Statement by 
Wife.

The Board finds that the Veteran is adequately compensated for 
his loss of function during these periods of flare-ups.  
Limitation of flexion of the right knee has been to 100 degrees 
(May 2002 C&P Exam), 115 degrees (April 2005 C&P Exam); 125 
degrees (November 2005 Orthopedic Center); 120 degrees (February 
2007 C&P Joints Exam); and 110 degrees.  None of these findings 
meet the criteria for a zero percent rating under Diagnostic Code 
5260, which is flexion limited to 60 degrees.  Therefore, the 10 
percent rating assigned under Diagnostic Code 5260 already 
contemplates the Veteran's limitation of function due to flare-
ups of flexion pain.  Even with limitation of function due to 
flare-ups of pain, there is no evidence that flexion has been 
limited to 30 degrees or that extension has been limited to 15 
degrees so as to warrant a 20 percent rating under Diagnostic 
Code 5260 or 5261.

As for the applicability of the benefit-of-the-doubt doctrine, 
there was very little evidence that supported a rating higher 
than what was assigned by the RO.  When there is an approximate 
balance of positive and negative evidence about a claim, 
reasonable doubt should be resolved in the claimant's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  But when, as here, 
the objective evidence against the claim is much greater than 
that in favor, there is no reasonable doubt to resolve.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is against 
the claim).

Finally, the RO also considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
that referral for extraschedular consideration was not warranted 
in this case.  The Board agrees.

In determining whether extraschedular consideration is warranted, 
the threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  The 
record shows that the very symptoms (namely, limitation of 
motion; painful motion; small scar) manifested by the Veteran's 
right knee disability are included in the schedular rating 
criteria for arthritis, for joint motion, and for scars.  See DCs 
5003, 5010, 5256 to 5263 of 38 C.F.R. § 4.71a and DCs 7800 to 
7805 of 38 C.F.R. § 4.118.

Since the Veteran's disability picture was adequately 
contemplated by the rating schedule, no referral to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating is 
warranted.  Thun, 22 Vet. App. at 118 (once the Board determined 
that the claimant's disability picture was not characterized as 
an unusual one, it did not err in concluding that he was not 
entitled to referral for an extraschedular rating).


IV.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159. VA must notify the claimant 
(and his or her representative, if any) of any information and 
evidence not of record: (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held that, as 
the degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's March 2005 and June 2005 letters describing the evidence 
needed to support the Veteran's claims were timely mailed before 
the September 2005 rating decision.  They described the evidence 
necessary to substantiate a claim for service connection, 
notified the Veteran that evidence that his disability had gotten 
worse was needed for the increased rating claims, identified what 
evidence VA was collecting, requested the Veteran to send in 
particular documents and information, and identified what 
evidence might be helpful in establishing his claims.

As for the hypertension issue, although the Veteran was advised 
of the evidence necessary to establish service connection on a 
direct basis, the notice letters of October 2005, June 2005, and 
May 2008 did not describe the evidence needed to establish 
secondary service connection.  Neither the Veteran nor his 
representative has raised that issue.  But the record establishes 
that the Veteran and his representative had actual knowledge of 
those requirements.

At the August 2008 personal hearing, the Veteran's representative 
asked the Veteran whether his personal physician had linked his 
hypertension to his PTSD and the Veteran responded that his 
family doctor said that it was a possibility that it could have.  
Transcript at 5.  Then, the representative stated at the hearing 
that he had informed the Veteran that based on several cases 
where Veterans had obtained opinions from the doctors who were 
treating them for PTSD, all they needed to be successful in the 
Veteran's claim was to get a medical opinion and substantiate it 
for why they feel that the Veteran's hypertension is secondary to 
his PTSD.  The Veteran expressed agreement with the 
representative's statement.  Transcript at 6.  The representative 
then asked the Veteran if it was correct that that was one reason 
why they were planning to have the Veteran go back to his private 
physician and he stated that the representative was correct.  
Transcript at 6.  See also Transcript at 31 (representative 
explaining that once the Veteran gets statements from his private 
doctors it may result in the granting of service connection for 
hypertension secondary to his service-connected PTSD).  
Thereafter, the Veteran submitted a medical opinion from two 
private physicians that his hypertension was secondary to his 
PTSD disability.  Thus, the record does not show that the Veteran 
was prejudiced by VA's failure to include notice for secondary 
service connection in the notice letters.

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA met its duty to assist the Veteran by retrieving his 
claims folder (that contained his service treatment records), by 
obtaining his medical treatment records from VA facilities and 
private providers for whom he sent releases, by conducting C&P 
examinations, and by providing him with the opportunity to 
present his sworn testimony, and that of his wife and two 
daughters, at a personal hearing.


ORDER

The August 21, 2009, Board decision addressing the issues of 
entitlement to service connection for hypertension secondary to 
PTSD, a disability rating in excess of 10 percent for residuals 
of a shrapnel wound of the right hand, a disability rating in 
excess of 10 percent for residuals of a shrapnel wound of the 
right knee with scar under Diagnostic Code 5260, and a disability 
rating in excess of 10 percent for limitation of extension 
associated with residuals of a shrapnel wound of the right knee 
with scar under Diagnostic Code 5261 for the period prior to 
February 18, 2005, is vacated.  

Service connection for hypertension, to include as secondary to 
posttraumatic stress disorder, is denied.

A disability rating in excess of 10 percent for residuals of a 
shrapnel wound of the right hand is denied.

A rating in excess of 10 percent for residuals of a shrapnel 
wound of the right knee with scar under Diagnostic Code 5260 is 
denied.

A rating in excess of 10 percent for limitation of extension 
associated with residuals of a shrapnel wound of the right knee 
with scar under Diagnostic Code 5261 for the period prior to 
February 18, 2005, is denied.

A separate rating of 10 percent for limitation of extension 
associated with residuals of a shrapnel wound of the right knee 
with scar under Diagnostic Code 5261 for the period from February 
18, 2005, forward is granted, subject to the criteria governing 
payment of monetary benefits.


REMAND

Turning to the Veteran's remaining claim for a rating in excess 
of 50 percent for his service-connected PTSD, the Veteran has 
recently submitted a May 2009 private psychological assessment 
and additional lay witness statements that reflect that the 
Veteran's PTSD may have worsened since his last VA PTSD 
examination in December 2007.  More specifically, at the time of 
the May 2009 assessment, the Veteran reported increased problems 
at work that have resulted in "personal conflict and 
disciplinary actions."  In addition, the Veteran has reported 
increased detachment from his family, as further documented from 
additional statements by his spouse and daughters.  Consequently, 
the Board finds that this claim should be remanded for a new VA 
PTSD examination to determine the current nature and severity of 
the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to provide 
the Veteran with a VA examination to 
determine the current severity of his 
PTSD.  The claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be conducted.

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the Veteran's PTSD on his social 
and industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- IV) 
and explain the significance of the score.

A complete rationale for all opinions 
should be provided.

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.

3.  Finally, readjudicate the remaining 
claim on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


